 Case 3:19-cv-00230-RGJ Document 20 Filed 05/30/19 Page 1 of 2 PageID #: 335




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

ALLAN M. JOSEPHSON                         )
                                           )       Case No. 3:19-CV-230-RGJ
              Plaintiff                    )
v.                                         )
                                           )       (Electronically Filed)
NEELI BENDAPUDI, ET AL.                    )
                                           )
              Defendants                   )

                   DEFENDANTS’ RENEWED MOTION TO DISMISS

       Defendants, Neeli Bendapudi, Gregory C. Postel, Beth A. Boehm, Toni Ganzel,

Kimberly A. Boland, Charles R. Woods, Jennifer F. Le, Bryan D. Carter, and William D. Lohr

(collectively “Defendants”), by counsel, and pursuant to Fed. R. Civ. P. 12(b)(6), hereby renew

their Motion to Dismiss and move this Court for an order dismissing Plaintiff Allan M.

Josephson’s Amended Complaint (DN 19), in part, for failure to state a claim upon which relief

can be granted. A Memorandum in Support and proposed Order are tendered herewith.

                                                   Respectfully submitted,


                                                   /s/Jeremy S. Rogers
                                                   Donna King Perry
                                                   Jeremy S. Rogers
                                                   James L. Bobbitt, III
                                                   DINSMORE & SHOHL LLP
                                                   101 South Fifth Street, Suite 2500
                                                   Louisville, Kentucky 40202
                                                   Telephone: (502) 540-2300
                                                   Facsimile: (502) 585-2207
                                                   donna.perry@dinsmore.com
                                                   jeremy.rogers@dinsmore.com
                                                   james.bobbitt@dinsmore.com
                                                   Counsel for Defendants
 Case 3:19-cv-00230-RGJ Document 20 Filed 05/30/19 Page 2 of 2 PageID #: 336




                                CERTIFICATE OF SERVICE

       It is hereby certified that on May 30, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing on the
following attorney(s) of record:

David A. Cortman                                   Joshua D. Hershberger
Travis C. Barham                                   Hershberger Law Office
Alliance Defending Freedom                         201 East Main Street
1000 Hurricane Shoals Rd. NE,                      Madison, IN 47250
Suite D-1100                                       Telephone: (812) 274-0441
Lawrenceville, GA 30043                            Facsimile: (812) 273-2329
Telephone: (770) 339-0774                          josh@hlo.legal
Facsimile: (770) 339-6744
dcortman@ADFlegal.org
tbarham@ADFlegal.org


Tyson C. Langhofer
Jonathan M. Larcomb
Alliance Defending Freedom
440 1st Street, NW, Ste. 600
Washington, D.C. 20001
Telephone: (202) 393-8690
Facsimile (202) 347-3622
tlanghofer@ADFlegal.org
jlarcomb@ADFlegal.org




                                                     /s/Jeremy S. Rogers
                                                     Counsel for Defendants




                                               2
